Citation Nr: 1236241	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for non-arteritic ischemic optic neuropathy, including secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



 ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1971.  He passed away in December 2009; and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2008, the Veteran testified at a hearing held before a Veterans Law Judge; a transcript of the hearing is in the claims file.

In November 2008, and again in May 2009, the Board remanded this matter for additional evidentiary development.  

In a December 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for non-arteritic ischemic optic neuropathy (NAION), including secondary to service-connected diabetes mellitus, type II.  Later that same month, the Veteran passed away.

In April 2010, the appellant filed with the Board a Motion for Substitution, along with a Motion for Reconsideration of the Board's December 2009 decision.  In August 2010, the Board denied the appellant's Motion for Reconsideration.  In doing so, the Board implicitly granted the appellant's Motion for Substitution.  See 38 U.S.C.A. § 5121A (West Supp. 2010), which allows substitution in case of death of a claimant who dies on or after October 10, 2008); and see 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).  

The appellant timely appealed the Board's December 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted the appellant's unopposed Motion for Substitution.  In a December 2011 Order, the Court granted a Joint Motion for Remand, vacating the Board's December 2009 decision and remanding the issue to the Board.

In June 2012, the appellant was notified that the Veterans Law Judge who conducted the November 2008 Board hearing was no longer employed by the Board.  Pursuant to this notice, the appellant requested that a new video conference hearing be scheduled before the Board.

In July 2012, the Board remanded this matter directing the RO to comply with the appellant's hearing request.  In September 2012, a video conference hearing was held before the undersigned Veterans Law Judge; and a transcript of the hearing is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's NAION has been aggravated by his service-connected diabetes mellitus, type II.



CONCLUSION OF LAW

The criteria for service connection for NAION, secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2011), 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the appellant could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of the instant appeal, to conform to the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury," and the text amended to include the following paragraph: 

(b) Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR, part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made. This had not been VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and as the claim was pending before the regulatory change was made, the Board will consider the claim under the prior version of 38 C.F.R. § 3.310, as it is more favorable to the appellant in that it doesn't place the burden on her to establish the pre-aggravation baseline level of disability.   

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The appellant contends that service connection is warranted for the Veteran's NAION, secondary to his service-connected diabetes mellitus, type II.  At the September 2012 hearing before the Board, the appellant, a licensed practical nurse (LPN), testified that the Veteran's NAION developed and quickly worsened after his having become diabetic.  She testified that the Veteran had been diagnosed for hypertension for decades before that time, and that she had never seen anyone develop vision problems strictly from having hypertension in over 40 years of her having been an LPN.  

The Veteran was first diagnosed with NAION in October 2004.  An October 2004 private treatment report noted a two day history of sudden vision loss in the left eye.  The report noted that he had woken up to this condition, after having had a very high blood sugar rating the day before.  The report noted an assessment of optic nerve swelling in the left eye, and questionable NAION, most likely diabetic papillitis.

A follow up private treatment report in October 2004 noted the Veteran's history of sudden vision loss in the left eye the week before.  Following an eye examination, the report concluded with an impression of NAION, left eye, secondary to risk factors of hypertension, pulmonary disease, and diabetes mellitus (since May 2003).

A December 2004 VA treatment report noted that the Veteran had undergone an MRI of the brain and orbits, which was essentially normal and supported a finding of anterior ischemic optic neuropathy.  The report noted that there were no lesions suggestive of neurosarcoidosis.  The report concluded with an impression of most likely NAION, secondary to diabetes mellitus/hypertension.

A January 2005 VA treatment report noted the Veteran's complaints of bilateral vision loss. The treatment report noted that he first lost vision in his left eye in October 2004, and later in his right eye in December 2004.  Following a vision examination, the report concluded with a diagnosis of bilateral NAION, with edema resolving.  The VA physician noted that the progressive vision loss could not be fully explained.  

In September 2005, a VA eye examination was conducted.  The VA examiner noted that no C&P chart was available at the time of the examination.  Following a vision examination, the report listed diagnoses of diabetes mellitus, without retinopathy in either eye; and NAION, bilaterally.  The VA examiner then opined that it was less likely than not that the NAION was caused by or a result of the Veteran's diabetes mellitus.  In support of this opinion, the VA examiner stated that the Veteran had other risk factors such as hypertension, hyperlipidemia, and pulmonary disease.  The VA examiner also stated that, "I would agree with the patient's outside records that diabetes mellitus may have been contributory, but not the cause of" his NAION.

A March 2006 private treatment summary letter was submitted by R.M., M.D.  The letter noted the Veteran's diagnosis of anterior ischemic optic neuropathy.  It also noted Dr. M.'s opinion that this condition "likely occurred as a result of vascular damage from diabetes mellitus."

An August 2006 VA examination addendum noted that the Veteran exhibited a number of risk factors for ischemic optic neuropathy, including diabetes mellitus, hypertension and the congenital anatomical shape of the optic nerve.  The VA examiner then opined, given the presence of these concurrent conditions, it was less likely than not that the Veteran's episodes of ischemic optic neuropathy are directly associated with his diabetes mellitus.  

In January 2007, a VA examination of the eye was conducted.  The VA examiner noted that the Veteran's claims file was reviewed.  The report noted diagnoses of NAION; diabetes mellitus, type II; and hypertension.  The VA examiner then opined that it was not as likely as not that the Veteran's NAION was secondary to his diabetes mellitus, type II.  In support of this conclusion, the VA examiner opined that the Veteran's history was not consistent with diabetic neuropathy.  

In December 2008, a VA examination of the eye was conducted.  The VA examiner reviewed the Veteran's claims file.  The report noted that the VA examiner was not an ophthalmologist, but was told to perform the examination anyway.  The VA examiner opined that diabetes mellitus is a risk factor for NAION, but that it was impossible to assign a percentage probability to this as the cause of the Veteran's condition as he has multiple risk factors.  

A July 2009 VA medical opinion noted that the Veteran's claims file had been reviewed.  The report then noted the VA examiners' opinion that there was no evidence of diabetic involvement in the Veteran's eyes, and as such, his diabetes mellitus is less likely than not to have aggravated his ocular condition.  

Having clearly established that the Veteran had NAION, the Board must consider whether service connection is warranted under a direct or secondary basis.

There is no evidence that the Veteran's NAION was directly related to his military service.  The Veteran's service treatment records are silent as to complaints or diagnoses of this condition ; and the earliest reference to any symptoms or diagnosis of this condition was in 2004, over 30 years after his discharge from military service.  No continuity of symptomatology has been alleged, and there is no competent evidence linking any of current disability to the Veteran's military service.  Accordingly, service connection on a direct basis is not warranted.

The Board must now consider whether service connection is warranted on a secondary basis; i.e., having been caused or aggravated by his service-connected diabetes mellitus, type II.  At the time of his death, the Veteran had established service connection for PTSD; diabetes mellitus, type II; right and left lower extremity peripheral neuropathy, secondary to diabetes mellitus, type II; and right and left upper extremity peripheral neuropathy, secondary to diabetes mellitus, type II.

The Board finds that there is an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's NAION was aggravated by his service-connected diabetes mellitus, type II.  Resolving any doubt in the Veteran's favor, service connection for NAION, secondary to the Veteran's service-connected diabetes mellitus, type II, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for NAION, secondary to service-connected diabetes mellitus, type II, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


